SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said district court be and it hereby is AFFIRMED.
Defendant-appellant Bertram Cohen, pro se, appeals from the February 4, 2003 order of the United States District Court for the Southern District of New York (Richard C. Casey, Judge) directing him, as part of his sentence, to pay restitution in the amount of $300,000.00 to the victim of his fraud. We affirm.
Cohen’s principal argument on appeal is that the district court erred in failing to discuss on the record the mandatory factors set forth in 18 U.S.C. § 3664(f)(2). That argument, however, is foreclosed by our decision in United States v. Walker, 353 F.3d 130, 134 (2d Cir.2003) (“[W]e will not vacate and remand ... solely by reason of the sentencing judge’s failure to indicate consideration of the mandatory factors.”). We have carefully considered all of Cohen’s other arguments and find them, too, to be without merit.
*13For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.